SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only þ Definitive Proxy Statement (as permitted by Rule14a-6(e)(2)) ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 ETRIALS WORLDWIDE, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, If Other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ETRIALS WORLDWIDE, INC. Notice of Annual Stockholders’ Meeting November 15, 2007 11:00 A.M. Eastern Time Dear Stockholder: You are cordially invited to attend our 2007 Annual Stockholders’ Meeting, which will be held at 11:00 a.m. Eastern Time November 15, 2007 at 4000 Aerial Center Parkway, Morrisville, North Carolina 27560.Doors will open at 10:30 a.m. We are holding the annual meeting for the following purposes: 1. To elect four directors. 2. To amend the 2005 Performance Equity Plan to increase the number of shares issuable pursuant to the plan to 3,500,000 shares (the “Amendment”). 3. To ratify the appointment of Ernst& Young LLP as our independent registered public accounting firm for the current year. 4. To transact other business that may properly come before the annual meeting or any adjournment or postponement of the meeting. The proxy statement fully describes these items.We have not received notice of other matters that may be properly presented at the annual meeting. Only stockholders of record at the close of business on October 1, 2007 will be entitled to vote at the annual meeting and any postponements or adjournments of the meeting.For 10days prior to the annual meeting, a list of stockholders entitled to vote will be available for inspection at our principal executive offices, 4000 Aerial Center Parkway, Morrisville, North Carolina 27560.If you would like to view the stockholder list, please call our Investor Relations department at (919) 653-3400 to schedule an appointment. To ensure that your vote is recorded promptly, please vote as soon as possible, even if you plan to attend the annual meeting. The Board of Directors Morrisville, North Carolina October 15, 2007 By: /s/ James W. Clark, Jr. Corporate Secretary 2 TABLE OF CONTENTS TITLE OF SECTION PAGE Proxy Statement 4 Proposal 1: Election of Directors 6 The Board, Board Committees and Meetings 11 Report of the Audit Committee 14 Directors’ Compensation 16 Proposal 2: Approval of Amendment to the etrials Worldwide, Inc. 2005 Performance Equity Plan 19 Proposal 3: Ratification of Selection of Independent Registered Public Accounting Firm 26 Security Ownership of Certain Beneficial Owners and Management 28 Executive Compensation 33 Certain Relationships and Related Transactions, and Director Independence 39 Compensation Committee Interlocks and Insider Participation 43 Additional Meeting Information 43 Other Matters 43 Communicating with Us 45 Stockholders Sharing the Same Last Name and Address 46 Exhibit A: Amended and Restated 2005 Performance Equity Plan A-1 3 ETRIALS WORLDWIDE, INC. 4000 Aerial Center Parkway Morrisville, North Carolina 27560 PROXY
